Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 10/12/2021 has been entered. Claim 1 has been amended. Claims 17-20 have been added. Claims 1-20 remain pending in the application. Objection to the title is withdrawn.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-2, 7, 10-11, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 20170161543 A1).
	Regarding claim 1, Smith (e.g., Figs. 1-3) discloses a screen module, comprising: an external screen (Fig. 3, protective screen 304; Fig. 2, protective screen 214), a first light blocking layer (Fig. 3, light blocking layer 312; Fig. 2, light blocking layer 204), a substrate (Fig. 3, substrate including substrate 314 and substrate 324; Fig. 2, substrate 206), and a reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208) that are disposed from outside to inside (e.g., Fig. 3 and Fig. 2); 
an imaging unit array (Fig. 3, optical imaging sensor 320; Fig. 2, optical imaging sensor 202; [0059] and [0056]) disposed on the substrate (Fig. 3, substrate 314; Fig. 2, substrate 206), the imaging unit array comprising a plurality of imaging units ([0072]), and a photosensitive surface of each imaging unit (Fig. 3, optical imaging sensor 320; Fig. 2, optical imaging sensor 202) is opposite to the reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208); 
a first aperture array (Fig. 3, aperture array 328; Fig. 2, aperture array 226) disposed on the first light blocking layer (Fig. 3, light blocking layer 312; Fig. 2, light blocking layer 204), the first aperture array comprises a plurality of first apertures (Fig. 3, apertures 328; Fig. 3, apertures 226), and each first aperture (Fig. 3, aperture 328; Fig. 3, aperture 226) is used to allow light reflected by an object (Fig. 3, finger 212; Fig. 2, finger 212) outside the external screen (Fig. 3, protective screen 304; Fig. 2, protective screen 214) to the reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208) to pass through; and 
the reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208) is configured to reflect, to the imaging unit (Fig. 3, optical imaging sensor 320; Fig. 2, optical imaging sensor 202), the light passing through the first aperture (Fig. 3, apertures 328; Fig. 3, apertures 226);
wherein the first light blocking layer (Fig. 3, light blocking layer 312; Fig. 2, light blocking layer 204) is in contact with the substrate (Fig. 3, substrate 314; Fig. 2, substrate 206).

Regarding claim 2, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 1, wherein the screen module further comprises a light emitting pixel array (display pixel array 316) disposed on the substrate (substrate 314), and the light emitting pixel array comprises a plurality of light emitting pixels (display pixels 316); and a second aperture array (an aperture array, each aperture corresponding to a filter 310) is further disposed on the first light blocking layer (light blocking layer 312), the second aperture array comprises a plurality of second apertures (an aperture array, each aperture corresponding to an opening of filter 310), and each second aperture (an aperture corresponding to an opening of filter 310) corresponds to one of the light emitting pixels (display pixel 316), and is used to allow light emitted by the corresponding light emitting pixel (display pixel 316) to the external screen (protective screen 304) to pass through.

Regarding claim 7, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 1, wherein the substrate is a thin-film transistor (TFT) substrate (substrate including substrate 314 and substrate 324, substrate 324 is a TFT substrate; [0068]), and a material of the TFT substrate is resin or glass ([0045]; glass).

Regarding claim 10, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 1, wherein a ratio of a distance from the first light blocking layer (light blocking layer 312) to the external screen (protective screen 304) to a distance from the second (light blocking layer B) to the reflection layer (reflection layer 332) ranges from 1 to 40 (e.g., Fig. 3).

Regarding claim 11, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 1, wherein a density of each imaging unit on the substrate is greater than 200 pixels per inch (PPI) ([0034]; at least 250 pixels per inch (PPI)).

Regarding claim 16, Smith (e.g., Figs. 1-3) discloses an electronic device, wherein the electronic device comprises the screen module according to claim 1.

Regarding claim 17, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 2, wherein the first apertures (aperture 328) are between the second apertures (aperture corresponding to an opening of filter 310) in both a first direction and a second direction perpendicular to the first direction (e.g., Fig. 3; X and Y directions).

Regarding claim 19, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 2, wherein the light emitting pixels (e.g., Fig. 3; display pixels 316) are between the imaging unit (e.g., Fig. 3; optical imaging sensor 320) in both a first direction and a second direction perpendicular to the first direction (e.g., Fig. 3; X and Y directions). Smith (e.g., Fig. 2) discloses the same feature as claimed.

6.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (CN 108258017 A).

    PNG
    media_image1.png
    369
    1046
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    1011
    media_image2.png
    Greyscale

Annotated versions of Zeng’s Figs. 6 and 8
Regarding claim 1, Zeng (e.g., Figs. 6-8) discloses a screen module, comprising: an external screen (cover screen C), a first light blocking layer (light blocking layer 104), a substrate (substrate A or B), and a reflection layer (reflection layer 103) that are disposed from outside to inside (e.g., Figs. 6 and 8); 
an imaging unit array (optical imaging sensor 102) disposed on the substrate (substrate A or B), the imaging unit array comprising a plurality of imaging units (e.g., Figs. 6 and 8), and a photosensitive surface of each imaging unit (optical imaging sensor 102) is opposite to the reflection layer (reflection layer 103); 
a first aperture array (aperture array O) disposed on the first light blocking layer (light blocking layer 104), the first aperture array comprises a plurality of first apertures (apertures O), and each first aperture (apertures O) is used to allow light (light L) reflected by an object (finger W) outside the external screen (cover screen C) to the reflection layer (reflection layer 103) to pass through; and 
(reflection layer 103) is configured to reflect, to the imaging unit (optical imaging sensor 102), the light (light L) passing through the first aperture (apertures O);
wherein the first light blocking layer (light blocking layer 104) is in contact with the substrate (substrate A or B).

Regarding claim 6, Zeng (e.g., Figs. 1 and 6-8) discloses the screen module according to claim 1, wherein the light emitting pixel is at least one of an organic light emitting diode (OLED), a quantum dot light emitting diode (QLED), or a micro light emitting diode (microLED) (OLED 1011; e.g., Figs. 1 and 6-8), and the imaging unit is a photodetector (photo sensor 102).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
8.	Claim  4 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170161543 A1) in view of Mienko (US 20170161540 A1).
(e.g., Figs. 1-3) discloses the screen module according to claim 2, but does not disclose the isolation layer as claimed. However, Mienko (e.g., Figs. 1-4) discloses a display screen module, further comprising: an isolation layer (baffle layer 214) disposed between the reflection layer (reflection layer 216) and the substrate (substrate 208), and grid boxes (grid boxes or baffle openings 228) of the isolation layer (baffle layer 214) are in a one-to-one correspondence with the imaging units (optical imaging sensor 202); and the grid boxes (grid boxes or baffle openings 228) are made of an opaque material ([0044] and [0050]) and are configured to isolate light received by the imaging units (e.g., Figs. 2-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Mienko to the fingerprint sensor of the display device of Smith. The combination/motivation would be to restrict the acceptance angle of the photo sensors, minimize the image blurring, and improve the image quality.

9.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170161543 A1) in view of Mienko (US 20170161540 A1) and further in view of Chen (US 20150131035A1).
Regarding claim 5, Smith in view of Mienko discloses the screen module according to claim 4, Mienko (e.g., Figs. 2-4) discloses further a transparent medium filled inside each grid box, but does not disclose a transparent polymer filled inside each grid box. However, Chen (e.g., Fig. 22) discloses a screen module, wherein a transparent polymer 136 is filled inside a light transmitting box 132. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the 

10.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170161543 A1) in view of Zeng (CN 108258017 A).
Regarding claim 6, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 1, wherein the imaging unit is a photodetector (optical imaging sensor 320; [0029]). Smith also discloses wherein the light emitting pixel is at least one of an organic light emitting diode (OLED) ([0048] and claim 14). The examiner further cites Zeng as a reference. Zeng (e.g., Figs. 1 and 6-8) discloses a screen module similar to that disclosed by Smith, wherein the light emitting pixel is at least one of an organic light emitting diode (OLED), a quantum dot light emitting diode (QLED), or a micro light emitting diode (microLED) (OLED 1011; e.g., Figs. 1 and 6-8), and the imaging unit is a photodetector (photo sensor 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zeng to the display device of Smith. The combination/motivation would be to integrate an optical fingerprint sensor with an OLED display panel.

11.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170161543 A1) in view of Yanagita (US 20110058075 A1).
(e.g., Figs. 1-3) discloses the screen module according to claim 1, but does not disclose wherein the first light blocking layer comprises a buffer layer and a thin metal film covering a surface of the buffer layer as claimed. However, Yanagita (e.g., Figs. 8-9 and 14) discloses wherein the first light blocking layer comprises a buffer layer (film SZa) and a thin metal film (thin metal film 300) covering a surface of the buffer layer (film SZa), the buffer layer (film SZa) is made of a polymer material or silicon dioxide ([0120]; silicon dioxide film SZa). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zeng to the display device of Smith. The combination/motivation would be to form a light shielding layer for an optical fingerprint sensor of a display device.

12.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 20170161543 A1) in view of Tsuchiya (US 20160174847 A1).
Regarding claim 9, Smith (e.g., Figs. 1-3) discloses the screen module according to claim 1, but does not disclose wherein a shape of the first aperture is a circle, and a diameter of the first aperture ranges from 2 micrometers to 30 micrometers. However, Tsuchiya discloses a screen module, wherein a shape of the first aperture is a circle (e.g., Figs. 6 and 8; circle), and a diameter of the first aperture ranges from 2 micrometers to 30 micrometers (e.g., Fig. 8 and [0128]; diameter of 16um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tsuchiya to the display device of Smith. The combination/motivation would be to form a light shielding aperture layer for light signal collection of an optical fingerprint sensor.

Allowable Subject Matter
13.	Claims 3, 10, 12-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical fingerprint sensor. The closet prior arts, Smith (US 20170161543 A1) and Zeng (CN 108258017 A), individually or in combination, discloses a display including an optical fingerprint sensor similar to the claimed invention, but fails to teach wherein the second light blocking layer comprising an aperture used to allow the light reflected by the reflection layer to the corresponding one of the imaging units to pass through an aperture or opening of a light shielding layer 104.

Response to Arguments
14.	Applicant's arguments have been fully considered. Regarding claim 1, applicant has amended claims 1 by adding a new feature " wherein the first light blocking layer is in contact with the substrate". Applicant further argues that the cited references do not disclose the new limitation of amended claim 1. 
The examiner respectfully disagrees with applicant’s arguments. Smith (e.g., Figs. 1-3) discloses a screen module, comprising: 
an external screen (Fig. 3, protective screen 304; Fig. 2, protective screen 214), a first light blocking layer (Fig. 3, light blocking layer 312; Fig. 2, light blocking layer 204), a substrate (Fig. 3, substrate including substrate 314 and substrate 324; Fig. 2, substrate 206), and a reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208) that are disposed from outside to inside (e.g., Fig. 3 and Fig. 2); 
an imaging unit array (Fig. 3, optical imaging sensor 320; Fig. 2, optical imaging sensor 202; [0059] and [0056]) disposed on the substrate (Fig. 3, substrate 314; Fig. 2, substrate 206), the imaging unit array comprising a plurality of imaging units ([0072]), and a photosensitive surface of each imaging unit (Fig. 3, optical imaging sensor 320; Fig. 2, optical imaging sensor 202) is opposite to the reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208); 
a first aperture array (Fig. 3, aperture array 328; Fig. 2, aperture array 226) disposed on the first light blocking layer (Fig. 3, light blocking layer 312; Fig. 2, light blocking layer 204), the first aperture array comprises a plurality of first apertures (Fig. 3, apertures 328; Fig. 3, apertures 226), and each first aperture (Fig. 3, aperture 328; Fig. 3, aperture 226) is used to allow light reflected by an object (Fig. 3, finger 212; Fig. 2, finger 212) outside the external screen (Fig. 3, protective screen 304; Fig. 2, protective screen 214) to the reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208) to pass through; and 
the reflection layer (Fig. 3, reflection layer 332; Fig. 2, reflection layer 208) is configured to reflect, to the imaging unit (Fig. 3, optical imaging sensor 320; Fig. 2, optical imaging sensor 202), the light passing through the first aperture (Fig. 3, apertures 328; Fig. 3, apertures 226);
wherein the first light blocking layer (Fig. 3, light blocking layer 312; Fig. 2, light blocking layer 204) is in contact with the substrate (Fig. 3, substrate 314; Fig. 2, substrate 206).


    PNG
    media_image3.png
    585
    875
    media_image3.png
    Greyscale

Regarding claim 2, applicant appears to misunderstand the examiner’s interpretation of the “second aperture”. Take Smith’s Fig. 3 as an example, which is reproduced above for reference. The opening of the filter 310 corresponds to the second aperture.

    PNG
    media_image4.png
    342
    1305
    media_image4.png
    Greyscale

Annotated versions of Zeng’s Figs. 6 and 8
With respect to reference Zeng, applicant argues that “… in Zeng, the light sensing device 102 is on the other side of what the Examiner considers to be substrate A or substrate B. Thus the photosensitive surface of the light sensing device is not opposite the reflection layer”.


With respect to reference Zeng, applicant further argues that “… there is no disclosure as to what the elements of areas A and B are, and the Examiner cannot assume that they are substrates …”. 

The examiner respectfully disagrees with applicant’s arguments because drawings can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). No matter what the elements of areas A and B are, they represent medium structures and act as underlying layers.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691